PER CURIAM.
Roberts appeals from the denial of his motion to vacate his judgment and sentence, filed under the authority of Florida Rule of Criminal Procedure 3.850, alleging that his guilty plea was involuntary. The motion shows on its face that an earlier motion challenging the voluntariness of the plea was denied by the trial judge because of lack of evidence to support Roberts’ allegations. The denial was affirmed on appeal. As to this ground, Roberts’ present motion is duplicitous and was properly denied. Doerr v. State, 275 So.2d 592 (Fla. 4th DCA 1973).
The only allegations concerning ineffectiveness of Roberts’ counsel deal with counsel’s pursuit of Roberts’ claim for post-conviction relief and are not proper grounds for setting aside his judgment and sentence.
AFFIRMED.
ORFINGER, C.J., and COWART, J., concur.
SHARP, J., dissents with opinion.